PER CURIAM
Respondent entered an Alford plea to one count of negligent injuring. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline. Having reviewed the petition, *780IT IS ORDERED that the Petition for Consent Discipline be accepted and that Gerald Joseph Asay, Louisiana Bar Roll number 31604, be and he hereby is suspended from the practice of law for a period of three years, retroactive to July 21, 2015, the date of his interim suspension.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.